DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on July 11, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 4-8, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
	
Regarding the newly presented amendments to independent claim 1, see Choi Fig. 5 second conductive component portion of element 111 is at least partially overlapped with the oxide semiconductor layer element 129, excluding the portion of element 121 of element Cst2.
Regarding the arguments against Choi with respect to Fig. 5, also see Fig. 3 the gate driver area element 200 and data driver element 300 also contains transistors which include channel layers; the Lin reference which discloses that the peripheral driver circuit transistors may be silicon transistors is incorporated such that the material of the channel of the transistors of the peripheral driver circuit elements 200,300 include a second silicon semiconductor layer. This is the same as the Applicant’s invention which has the second silicon semiconductor layer of a driver transistor of element 14 in Fig. 2 and Fig. 4 is a cross sectional view of the display region of the device; also see Applicant’s written specification pg. 8 “The transistors used in the driver circuit 14 and the demultiplexer 13 can be transistors comprising a silicon semiconductor layer (for example, low-temperature polycrystalline silicon (LTPS) thin film transistor) for the narrow border design.”

Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.





Claim Objections
6.	Claims 1-11 and 14 are objected to because of the following informalities:
 	Claim 1 recites in lines 7-8 “a second silicon semiconductor layer” which should be changed to “the second silicon semiconductor layer” for proper antecedent basis for the limitation which is introduced prior in line 4. 
	All claims depending on the current claim incorporate the same issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2018/0151114 A1), hereinafter Choi, in view of Kim et al. (US 2014/0197382 A1), hereinafter as Kim, in view of Lin et al. (US 2015/0310801 A1), hereinafter as Lin.

8.	Regarding Claim 1, Choi discloses a display device (see Figs. 3 and 5 and [0026] “organic light emitting display panel”), comprising:
a first substrate (element 101, see [0065] “substrate 101”);
an oxide semiconductor layer (element 129, excluding the portion of element 121 of element Cst2, and see [0075] “The driving channel 129 may include a driving active part 123 formed of an oxide semiconductor”) disposed on the first substrate;
a first semiconductor layer (element 119, excluding the portion of element 111 of element Cst2, see [0068] “The switching channel 119 may include a switching active part 113 formed of an oxide semiconductor”) disposed on the first substrate; 
a display region (see Fig. 3 area of element 100, see [0065] “display panel 100”) and a peripheral region (see Fig. 3 area of elements 200, 300, see [0063] “data driver 300, the gate driver 200”), wherein the peripheral region is adjacent to the display region (See Fig. 3), the oxide semiconductor laver is disposed in the display region (see Figs. 3 and 5); and
a capacitor (element Cst2, see [0074] “capacitor Cst2”) including a first conductive component (portion of element 121 of element Cst2, see [0078] “conductor part 121”) and a second conductive component (portion of element 111 of element Cst2, see [0078] “conductor part 111”),
wherein the first conductive component is electrically connected to the oxide semiconductor layer (see Fig. 5) and the second conductive component is electrically connected to the first semiconductor layer (see Fig. 5), and
wherein the second conductive component is at least partially overlapped with the oxide semiconductor layer (see Fig. 5 portion of element 111 at least partially overlapped with the oxide semiconductor layer element 129, excluding the portion of element 121 of element Cst2).
	Choi does not disclose the semiconductor layer is a silicon semiconductor layer; a second silicon semiconductor layer; a second silicon semiconductor layer is disposed in the peripheral region.
	Kim discloses a switching transistor having a silicon semiconductor layer (see Figs. 8-9 switching transistor element TRs having a silicon semiconductor layer element SA1, see [0096] “The first semiconductor active layer SA1 includes poly-silicon (p-Si) or oxide semiconductor. In the present exemplary embodiment, the first semiconductor active layer SA1 includes poly-silicon (p-Si).”;
Also note, a capacitor with a first conductive component element 141 connected to oxide semiconductor element SA2 of a driving transistor TRd and a second conductive component portion of element C1 connected to the silicon semiconductor element SA1, see [0100] “the driving thin film transistor TRd … the second semiconductor active layer SA2 includes oxide semiconductor, and the oxide semiconductor includes at least one of Zn, In, Ga, Sn, or a mixture thereof”) and a driving transistor having an oxide semiconductor layer including one or a mixture of Zn, In, Ga, Sn (see [0100]).
The active layer material of the switching transistor and oxide semiconductor material of the driving transistor of Kim is incorporated as the active layer material of the switching transistor of Choi. The combination discloses the semiconductor layer is a silicon semiconductor layer (see Choi Fig. 5 material of element 119 incorporated as a silicon semiconductor).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the semiconductor layer is a silicon semiconductor layer as taught by Kim as the semiconductor layer is a silicon semiconductor layer of Choi because the combination allows adjusting of the switching and driving transistors electrical properties for operation based on the active layer material which affects at least carrier mobility, current on-off ratio, threshold voltage, etc.;
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known switching and driving transistors active layer material in a similar device for another for which the two material are provided as alternatives to obtain predictable results (see Kim [0096, 0100]).
Choi and Kim do not appear to explicitly disclose a second silicon semiconductor layer; a second silicon semiconductor layer is disposed in the peripheral region.
Lin discloses a second silicon semiconductor layer (see Fig. 2 a silicon semiconductor layer of a peripheral circuit transistor of peripheral circuitry elements 18,20, see [0026] “Display driver circuitry such as demultiplexer circuitry 20 and gate line driver circuitry 18 may be formed from thin-film transistors on the display substrate. Thin-film transistors may also be used in forming pixel circuits in display pixels 22. The thin-film transistor circuitry in display 14 may, in general, be formed using any suitable type of thin-film transistors (e.g., silicon-based transistors such as low-temperature polysilicon thin-film transistors, semiconducting-oxide-based transistors such as amorphous indium gallium zinc oxide thin-film transistors, etc.)” Selected as a polysilicon thin-film transistor); a second silicon semiconductor layer is disposed in the peripheral region (see Fig. 2).
The second silicon semiconductor layer material of a peripheral circuit transistor as taught by Lin is incorporated as a second silicon semiconductor layer material of a peripheral circuit transistor of Choi and Kim. The combination discloses a second silicon semiconductor layer; a second silicon semiconductor layer is disposed in the peripheral region (see Choi Fig. 3 incorporated as a silicon semiconductor layer of a transistor of a peripheral circuit element 200,300 in the peripheral region).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a second silicon semiconductor layer; a second silicon semiconductor layer is disposed in the peripheral region as taught by Lin as a second silicon semiconductor layer; a second silicon semiconductor layer is disposed in the peripheral region of Choi and Kim because the combination allows for the peripheral circuitry to be formed on the same display substrate which directly connects to the display through conductive paths (see Lin Fig. 2 and [0022-0026]), furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material to form a peripheral circuit transistor for another in a similar device where a list of material are presented as selectable (see Line [0026]).

9.	Regarding Claim 2, Choi and Kim and Lin disclose the display device of claim 1, wherein the oxide semiconductor layer is disposed on the first silicon semiconductor layer (see Fig. 5 element 129 disposed on element 119).

10.	Regarding Claim 3, Choi and Kim and Lin disclose the display device of claim 1, further comprising a first gate electrode (see Choi Fig. 5 rightmost portion of element 111, see [0070] “the first conductor part 111 configuring the switching channel 119 may perform a function of a gate of the driving transistor Tdr (i.e., a function of the driving gate)”; the interpretation is consistent with the Applicant’s invention, a portion of single layer element 172 functions as the capacitor and also a gate electrode) disposed on the first substrate, wherein the oxide semiconductor layer is disposed on the first gate electrode (see Choi Fig. 5).

11.	Regarding Claim 4, Choi and Kim and Lin disclose the display device of claim 3, further comprising a gate insulating layer (see Choi Fig. 5 element 104, see [0065] “insulation layer 104”, see [0074] “insulation layer 104 is silicon oxide”) disposed between the first gate electrode and the oxide semiconductor layer, wherein a maximum atomic percentage of oxygen in the gate insulating layer is greater than a maximum atomic percentage of oxygen in the oxide semiconductor layer (see Choi [0074] silicon oxide, specific example of dioxide, having two oxygen atoms per one silicon atom, and see Kim InGaZnO, see [0100], one oxygen atom per three respective atoms of indium, gallium, and zinc).

12.	Regarding Claim 5, Choi and Kim and Lin disclose the display device of claim 4, wherein the gate insulating layer comprises silicon oxide (see Choi [0074] “insulation layer 104 is silicon oxide”).

13.	Regarding Claim 6, Choi and Kim and Lin disclose the display device of claim 1, further comprising a gate electrode (see Choi Fig. 5 element 114, see [0065] “gate 114”) disposed on the first substrate, wherein the gate electrode is disposed on the first silicon semiconductor layer (see Choi Fig. 5 element 114 on element 119).

14.	Regarding Claim 7, Choi and Kim and Lin disclose the display device of claim 1, further comprising a passivation layer (see Choi Fig. 5 element 105, see [0080] “insulation layer 105”) disposed on the oxide semiconductor layer (see Choi Fig. 5 element 105 on element 129).
Choi and Kim and Lin as previously combined do not appear to explicitly disclose wherein the passivation layer comprises silicon oxide.
	Kim discloses insulation layers of silicon oxide (see Fig. 8 elements 110, 120, 130, 135, 150 can be silicon oxide, see [0060] “buffer layer 110 may be a silicon oxide”, [0061] “gate insulating layer 120 includes silicon oxide”, [0063] “inter-insulating layer 130 includes silicon oxide”, [0169] “protective layer 150 … inorganic protective layer includes at least one of silicon oxide”).
	The silicon oxide material of the insulation layers as taught by Kim is incorporated as the insulation layer material of Choi and Kim and Lin. The combination discloses wherein the passivation layer comprises silicon oxide (see Choi Fig. 5 elements 102, 104, 105, 106 corresponding to Kim’s elements 110, 120, 130, 135, 150 incorporated as silicon oxide material; also see Choi [0080] “The second insulation layer 105 may be formed of an organic material or an inorganic material” and [0132] “the properties of second insulation layer 105, such as its thickness and dielectric constant, can be selected to obtain a desired capacitance value for Cst1 and thus for Cst as a whole”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the insulation layer materials as taught by Kim as the insulation layer materials of Choi, wherein the combination discloses wherein the passivation layer comprises silicon oxide because the combination provides dielectric material which can provide an appropriate dielectric constant to form a capacitor connected to respective drain and source electrodes of a switching and driving transistor in a display device (see Kim Fig. 9 elements 131, 135 silicon oxide);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known inorganic insulation layer material for another in a similar device (see Kim Fig. 9 [0060-0061, 0063, 0169] and Choi [0080, 0132]).
	
15.	Regarding Claim 8, Choi and Kim and Lin disclose the display device of claim 1, wherein the oxide semiconductor layer is an indium gallium zinc oxide (IGZO) layer (see Kim InGaZnO, see [0100]).

16.	Regarding Claim 10, Choi and Kim and Lin disclose the display device of claim 1, further comprising a display medium layer (see Choi element 132, see [0102] “The organic light emitting diode OLED may include … light emitting layer 132”) electrically connected to the oxide semiconductor layer (see [0049] “driving transistor Tdr which controls a level of a current output from the organic light emitting diode OLED”), wherein the display medium layer is an organic light-emitting diode unit.

[Chen et al. (US 2009/0153056 A1), hereinafter as Chen is utilized herein as evidence.]
17.	Regarding Claim 11, Choi and Kim and Lin disclose the display device of claim 1, wherein the first substrate comprises a flexible substrate (see Choi [0066] “The substrate 101 may be a glass substrate, a plastic substrate” plastic is flexible to a degree which is not specified by a material or measurement by the claim; see evidentiary reference Chen [0044] “The material of the substrate 410 is, for example … a flexible material (e.g. slimming glass, plastic”).

18.	Regarding Claim 14, Choi and Kim and Lin disclose the display device of claim 1, wherein a driver circuit is disposed in the peripheral region and comprises the second silicon semiconductor layer (see Choi Fig. 3 and [0045] “gate driver 200 … data driver”).

19.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2018/0151114 A1), hereinafter Choi, in view of Kim et al. (US 2014/0197382 A1), hereinafter as Kim, in view of Lin et al. (US 2015/0310801 A1), hereinafter as Lin, in view of Osawa et al. (US 2015/0055051 A1), hereinafter as Osawa.

20.	Regarding Claim 9, Choi and Kim and Lin disclose the display device of claim 1.
Choi and Kim and Lin do not appear to explicitly disclose wherein the first silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer.
Osawa discloses wherein the first silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer (see [0034] “the channel region (active region) in some thin-film transistors on display 14 is formed from silicon (e.g., silicon such as polysilicon deposited using a low temperature process, sometimes referred to as LTPS or low-temperature polysilicon) and the channel region in other thin-film transistors on display 14 is formed from a semiconducting oxide material (e.g., amorphous indium gallium zinc oxide, sometimes referred to as IGZO)”).
The low-temperature polysilicon material as taught by Osawa is incorporated as a low-temperature polysilicon material of Choi and Kim and Lin. The combination discloses wherein the first silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer (see Choi Fig. 5 element 119 is incorporated as a low-temperature polycrystalline silicon).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer as taught by Osawa as wherein the first silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer of Choi and Kim and Lin because the combination provide switching speed and good drive current (see Osawa [0034]);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known polycrystalline silicon semiconductor active layer for a transistor in a display device for another to obtain predictable results.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818